Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 4/19/22.  As directed by the amendment: claims 1-3 and 23-24 have been amended, claims 13-21 have been cancelled, and no claims have been added.  As such, and per below, the application is in condition for allowance of claims 1-12 and 22-32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed garment system, the prior art does not disclose, either alone or suggest in combination, a system including at least one flexible compression garment to be worn on a body part of a subject and including an interior space to receive the body part; a motion-conducive equipment; one or more sensors on/in the motion-conducive equipment and configured to sense at least one characteristic associated with movement of the subject or at least one physiological characteristic of the subject and to output one or more sensing signals indicative of the characteristic; one or more actuators positioned relative to the garment and configured to selectively constrict or dilate the garment; and a control system operably coupled to the actuator(s) and sensor(s) and including memory storing one or more selected profiles therein (and one or more operational programs per claim 22); and control electrical circuitry operably coupled to the memory and configured to direct the actuator(s) to constrict/dilate the garment responsive to the sensing signals from the sensor(s) and a selected profile of the one or more selected profiles as (and operation program per claim 22) as set forth in independent claim 1 (and claim 22).
The closest prior art references of record are: Ballas et al. (2012/0065561), Neuenhahn et al. (2015/0297437), Reid, JR. et al. (2009/0234262), Reid, JR. et al. (2009/0234265), Blumensohn et al. (2012/0203132), Malhi et al. (2012/0078145), Toth (2010/0056966), Kloecker et al. (2005/0154336), Rousso et al. (8,079,969), Adams et al. (2007/0049853), and Mansur, JR. et al. (2014/0276283).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 1 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785